DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim contains grammatical errors.  
Claim 1, line 18 should read “a vacuum pump” and “a washing assembly”.  
Claim 1, line 24 should read “an inter milk bucket liquid drafting pipe”.  
Claim 1, line 30 should read “a boiler-milk bucket vacuum orientation valve”. 
Claim 4 should apparently read “A bucket milking machine”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bucket milking machine" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the damage to the udder" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 1-a" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vacuum pump" in lines 13 and 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the float upper level sensor" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the float" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the cold water from water intake valve " in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the washing boiler" in lines 16 and 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the required level" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 1-b" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rinsing water" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the milk bucket" in lines 19, 25, 27, and 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 1-c" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the washing line valve" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the boiler and milk can interim valve" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the float bottom level sensor" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 1-d" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opening of boiler and milk can interim valve" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 1-e" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 1-f" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the atmospheric airway" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the milk bucket vacuum connection" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "washing boiler vacuum connection" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 1-g" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dirty rinsing water" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inter milk bucket liquid drafting pipe" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 1-h" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dirty water drainage valve" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the washing stage" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 2-a" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the system" in line 40.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cold water intake valve" in line 40.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cleaning liquid for washing" in line 41.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the water heating resistance" in line 42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step b-2" in line 43.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the final rinsing stage" in line 45.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 3-a" in line 45.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites a “boiler and milk bucket vacuum orientation”.  This limitation is unclear as the wording does not convey the intended structure.
Claim 3 recites “Inter milk bucket liquid drafting pip according to claim 2”.  However, claim 2 is directed to a washing machine.  Thus, the limitation is unclear.  It appears applicant intends to further limit the drafting pipe structure introduced in claim 2. The claim should apparently read “The washing machine according to claim 2, wherein an inter milk bucket liquid drafting line is disposed at an end of the inter milk bucket drafting pipe.” 
Claim 4 recites a “boiler-milk bucket vacuum orientation”.  It is not clear what structure is intended by the claim language.
Claim 4 recites the limitation “[A] bucket milking machine with an automatic washing system according to claim 2”.  However, claim 2 is directed to a washing machine, not an automatic washing system.  The limitation is not clear.  Further, it is not clear whether the limitation of “boiler-milk bucket vacuum orientation and vacuum discharge valves” is referencing a single valve or separate valves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bosma (WO 2015/171067) and further in view of Racek et al. (CZ-3931, machine translation referenced herein).
Regarding Claim 1:  Bosma teaches a method for automatically washing a bucket milking machine after milking, comprising: 
1a) a pre-rising stage of providing water to a water tank to a required level;
1-b) actuating a vacuum pump to deliver rinsing water through a washing assembly and milking cluster into the milking bucket;
1-c) closing a washing line valve and opening a valve between the liquid tank and the milking bucket;
1-e) rinsing the milking bucket;
1-f) opening the atmospheric airway within the milk bucket vacuum connection
1-g) delivering the rinsing water in the milk bucket into the liquid tank; and
1-h) closing the vacuum pump and draining the rinsing water;
2-a) in a cleaning stage, receiving hot water into the tank;
2-b) repeating the above steps; and
3-a) repeating the rinsing steps as a final rinsing stage (see pgs. 16-18).

Though Bosma does not expressly disclose triggering a float sensor. However, Bosma teaches a liquid level sensor (element 13i) in the cleaning liquid tank for repeatedly sensing the level of water in the tank.  It is well known in the art to provide lower and upper level float sensors to detect the liquid level in the tank.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosma with float level sensors to indicate the levels of the cleaning liquid in the tank.
Bosma does not expressly disclose providing a sudden atmospheric air inlet by means of the liquid pipe.  However, Racek teaches a similar method of cleaning a milking system wherein air is entrained with the cleaning water int eh liquid pipe to create turbulence to provide more efficient flushing of the system (see top portion of page 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosma with a step of providing atmospheric air inlet by means of the liquid pipe in order to create turbulence to further enhance the flushing efficiency as suggested by Racek.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bosma (WO 2015/171067) and further in view of Racek et al. (CZ-3931, machine translation referenced herein).
Regarding Claim 2:  Bosma teaches a washing machine for washing a milk bucket machine, comprising:
a liquid pipe (Fig. 1, element 19b upstream of valve 19h)
a milk bucket vacuum connection (Fig. 1 between elements 12b and 12d);
a washing boiler vacuum connection (Fig. 1, between elements 13d and 12d)
a vacuum discharge valve (element 12e);
a valve (element 12g);
a washing line valve (element 19h); 
a drain valve (element 19e); and
a drain line (element 19f).
Bosma does not expressly disclose a float and float level sensors as claimed. However, Bosma teaches a liquid level sensor (element 13i) in the cleaning liquid tank for repeatedly sensing the level of water in the tank.  It is well known in the art to provide lower and upper level float sensors to detect the liquid level in the tank.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bosma with float level sensors to indicate the levels of the cleaning liquid in the tank.
Regarding Claim 3:  Bosma further teaches a liquid line disposed at an end of the liquid pipe (e.g. 19b downstream of valve 19h). 
Regarding Claim 4:  Bosma teaches a bucket milking machine (see abstract and Fig. 1) comprising the washing machine according to claim 2.  Bosma teaches that the vacuum discharge valve is a three-way valve.  Though he does not expressly disclose a four-way valve, such valves are well known in the art for providing greater directional control.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bosma with four-way valves in order to provide greater directional control over the fluids.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714